Citation Nr: 0837719	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-24 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for traumatic arthritis of the left hip.

2.  Entitlement to a disability rating in excess of 20 
percent for traumatic arthritis of the left knee.

3.  Entitlement to an extraschedular rating for traumatic 
arthritis of the left hip and left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
September 1966 and from December 1990 to July 1991.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which continued disability ratings of 
20 percent for each of traumatic arthritis of the left knee 
and left hip.  

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of the hearing is associated with the veteran's 
claim folder.

The case was remanded in February 2008.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to an extraschedular evaluation for 
traumatic arthritis of the left knee and hip is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's left hip disability has been manifested by 
no more than moderate impairment throughout the rating 
period.

2.  The veteran's left knee disability has been manifested by 
no more than moderate impairment throughout the rating 
period.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for traumatic arthritis of the left hip have not been 
met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5250 - 5255 (2008).

2.  .  The criteria for a disability rating in excess of 20 
percent for traumatic arthritis of the left knee have not 
been met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5256 - 5263 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a May 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected arthritis, the evidence must show that his 
condition "ha[d] gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The July 2005 rating 
decision explained the criteria for the next higher 
disability rating available for arthritis of the hip and knee 
under the applicable diagnostic code.  The August 2006 
statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected arthritis, as well as the requirements for 
an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

VA has obtained service medical records, afforded the veteran 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7. 

In deciding the claim, the Board has considered whether the 
veteran is entitled to an increased evaluation for separate 
periods based on the facts found during the appeal period.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Factual Background

The veteran contends that his service-connected disabilities 
warrant a higher rating.  Specifically, he claims that he is 
in constant pain and takes pain medication daily.  He reports 
that he is unable to sit or stand for prolonged periods and 
consequently has had difficulty in his job as a mail handler.  
In support of his claim he submits employment records which 
show that he used more than 600 hours of sick leave, often 
without pay, between January 2005 and August 2007.  The 
veteran reports that he was forced to retire from his job in 
February 2008 because of his arthritis.  

The veteran underwent an examination for VA in June 2005, in 
which he reported missing work once per week due to his 
disabilities.  Range of motion in the left hip was flexion to 
110 degrees, extension to 20 degrees, adduction to 15 
degrees, abduction to 30 degrees, external rotation to 40 
degrees, and internal rotation to 30 degrees, with pain in 
all motions.  Joint function was additionally limited by pain 
after repetitive use, although the examiner could not 
determine the extent of the additional limitation in degrees.  
Joint function was not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination.  

Upon examination of the veteran's left knee, the Drawer and 
McMurray's tests were within normal limits, and there was 
"locking" pain and crepitus.  The veteran had flexion to 90 
degrees, with pain; extension to 10 degrees.  Joint function 
was additionally limited by pain on repetition, although the 
examiner could not specify the extent in degrees.  There was 
no additional limitation upon repetition due to fatigue, 
weakness, lack of endurance, or incoordination.  

The evidence includes VA outpatient treatment records dated 
between January 2004 and July 2007, which show that the 
veteran was treated for arthritis in his left hip and knee.  
He had occasional swelling in the knee and consistently 
reported pain, and he was noted to walk with a slight limp.  
In August 2006, range of motion in the left knee was zero to 
160 degrees.  Varus valgus test showed good stability and the 
Lachman test was negative.  There were no signs of 
impingement in the knees and no obvious sign of inflammation, 
although there was some crepitus.  X-rays showed minimal 
degenerative changes in the left hip and joint effusion in 
the left knee.  In October 2006, the veteran was issued a 
cane.  

In June 2005, the veteran's VA provider completed a Family 
and Medical Leave Act (FMLA) certification on his behalf.  
She reported that the arthritis in his left leg causes 
intermittent flares that can last 1 to 5 days, requiring 
absences from work for rest and treatment, up to three times 
per month.  She estimated that he would require 4 to 6 week 
physical therapy sessions several times per year.  She stated 
that he would be unable to lift more than 5 pounds or to 
stand or sit for longer than 20 minutes at a time.  In a 
November 2006 letter, the provider informed the veteran's 
employer that his condition could flare up 4 to 5 times per 
month for 1 to 2 days each time, during which he could be 
absent from work for 3 to five days for physical therapy.  
She stated that he would be unable to drive during these 
times.  

Pursuant to the Board's remand, the veteran underwent a VA 
examination in May 2008.  The veteran reported pain and 
stiffness in the knee and hip, with occasional swelling and 
instability in the knee.  He stated that his knee had never 
locked.  He also reported that he was taking extra strength 
acetaminophen, but only rarely.  

Upon examination, it was found that his left leg is 1.5 
centimeters shorter than his right.  In the left hip, he had 
flexion to 120 degrees with pain at 95 degrees, extension to 
25 degrees with pain at 20 degrees, abduction to 40 degrees 
with no pain, and adduction to 15 degrees with no pain.  
External rotation was to 45 degrees with minimal discomfort 
over the last 5 to 10 degrees, and internal rotation was to 5 
degrees with pain from -5 to 5 degree rotation.  The femoral 
shaft was stable to varus and valgus, anterior and posterior 
stresses.  Mild degenerative changes were shown on x-ray.  
The examiner commented that the arthritic changes in the hip 
were mild to moderate and range of motion was essentially 
within normal limits.  

Upon examination, the veteran's left knee was larger in 
circumference than his right.  He had flexion to 130 degrees, 
with some pain at 110 degrees, and full active and passive 
extension.  The knee was stable to varus and valgus stresses 
at maximum extension, but at 30 degrees extension there was 
medial laxity to valgus stress.  Lachman's, McMurray's, 
reverse McMurray's, anterior and posterior Drawer tests were 
all negative.  X-rays revealed minimally narrowed medial 
joint space with small osteophytes but no effusion.  The 
examiner opined that the arthritic changes of the left knee 
were mild to moderate but not severe and that the knee was 
"quite stable."  The examiner stated that the arthritis 
would flare up periodically, particularly in the knee, which 
"may well" increase the degree of disability by 10 percent.  
He was unwilling to speculate on the extent, in degrees, of 
any additional loss of motion that might occur during flare 
ups.  

Increased Rating for Traumatic Arthritis of the Left Hip

Arthritis due to trauma is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010.  Under the criteria of DC 5010, 
arthritis due to trauma that is substantiated by x-ray 
findings will be rated as degenerative arthritis under, DC 
5003, which in turn specifies that the rating is to be based 
on limitation of motion under the appropriate DCs for the 
specific joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In accordance with this formula, the veteran's hip disability 
is evaluated under the criteria of DC 5255, impairment of the 
femur.  The criteria of this DC specify that a rating of 10 
percent is warranted where there is malunion of the femur 
with slight knee or hip disability, 20 percent where knee or 
hip disability is moderate, and 30 percent where it is 
marked.  A higher rating is not warranted unless there is 
fracture of the surgical neck of the femur.  The Board 
observes that the words "slight," "moderate," and 
"marked" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6.

After carefully considering the relevant evidence, the Board 
finds that the veteran's hip disability does not meet the 
criteria for a disability rating in excess of the currently 
assigned 20 percent.  In each examination in which range of 
motion was measured, the veteran has exhibited flexion to 110 
degrees or more and extension to 20 degrees or more.  Range 
of motion in abduction, adduction, and rotation exceeds the 
minimum compensable level of impairment.  X-rays have 
consistently shown no more than mild degenerative changes in 
the hip, and the femoral shaft has been stable.  There has 
been no impairment due to fatigue, weakness, lack of 
endurance, or incoordination.  Furthermore, the most recent 
VA examiner expressly stated that the veteran's symptoms are 
"mild to moderate."  Therefore, a rating in excess of 20 
percent is not warranted.  

The assignment of a diagnostic code depends on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  In this case, the Board has considered whether 
another rating code is more appropriate than the one used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
Disabilities of the hip and thigh are rated under DCs 5250 to 
5255.  The evidence does not show that the veteran has 
ankylosis of the hip, limitation of flexion to 45 degrees or 
less, flail joint, or other limitation of motion severe 
enough to be compensable under any other relevant rating 
code.  Based on the veteran's medical history, the current 
diagnosis, and demonstrated symptomatology, DC 5255 is the 
most appropriate code under which to rate his hip disability.  

In summary, the veteran's hip disability does not approach 
the level required for a disability evaluation in excess of 
the currently assigned 20 percent for any period of time 
since the claim was filed.  Hart, 21 Vet. App. at 505.  
Therefore, the claim must be denied.

Increased Rating for Traumatic Arthritis of the Left Knee

In accordance with the rating schedule, the veteran's 
traumatic arthritis of the knee is evaluated under DC 5257, 
other impairment of the knee.  Under the criteria of DC 5257, 
a rating of 10 percent is warranted where there is recurrent 
subluxation or lateral instability that is slight, 20 percent 
where moderate, and 30 percent where severe.  

After careful consideration, the Board concludes that the 
veteran's knee symptoms constitute no more than moderate 
impairment.  The veteran has consistently exhibited normal 
extension in the knee.  The Board acknowledges that in June 
2005, flexion in the veteran's knee was limited to 90 
degrees.  This episode appears to be anomalous, since later 
examinations show forward flexion to at least 130 degrees.  
In any case, flexion of the knee to 90 degrees is not a 
compensable limitation of motion under the relevant 
diagnostic code.  The knee was found to be generally stable, 
although there was medial laxity at 30 degrees extension, 
which represents moderate impairment.  Furthermore, the VA 
examiner expressly stated that the veteran's symptoms are 
"mild to moderate."  Therefore, a rating in excess of 20 
percent is not warranted.  

The Board has considered whether another rating code is more 
appropriate than the one used by the RO.  See Tedeschi, 7 
Vet. App. at 414.  Disabilities of the knee and leg are rated 
under DCs 5256 to 5263.  The evidence does not show that the 
veteran has ankylosis of the knee, dislocated or removed 
cartilage, nonunion or malunion of the tibia and fibula, genu 
recurvatum, limitation of flexion to 60 degrees or less, or 
other limitation of motion severe enough to be compensable 
under any other relevant rating code.  Based on the veteran's 
medical history, the current diagnosis, and demonstrated 
symptomatology, DC 5257 is the most appropriate code under 
which to rate his knee disability.  

The veteran's knee disability does not approach the level 
required for a disability evaluation in excess of the 
currently assigned 20 percent for any period of time since 
the claim was filed.  Hart, 21 Vet. App. at 505.  
Accordingly, the claim must be denied.

In reaching the above conclusions, the Board has 
appropriately considered additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  At the May 2008 
examination, the veteran reported pain during flexion of his 
hip and knee which began at 95 degrees and 110 degrees, 
respectively.  Even if the Board accepts that the veteran is 
functionally limited to these extents because of pain, his 
disabilities still do not meet the criteria for a higher 
disability rating due to loss of motion.  The examiner also 
predicted the veteran "may well" experience additional 
functional impairment of 10 percent during flare-ups, 
although he could not predict the extent, in degrees, that 
these would further limit the veteran's range of motion.  The 
veteran's current ranges of motion in both his hip and his 
knee are considerably greater than those which constitute the 
minimum compensable level of impairment for loss of motion.  
Even if his range of motion were diminished by half during 
flare-ups, this would not constitute a disability so severe 
as to warrant an increased rating.  While the Board 
acknowledges that the veteran experiences pain, the evidence 
does not show that pain causes additional functional 
impairment such that a higher rating would be appropriate.  


ORDER

A disability rating in excess of 20 percent for traumatic 
arthritis of the left hip is denied.

A disability rating in excess of 20 percent for traumatic 
arthritis of the left knee is denied.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

During the course of the appeal, the veteran's service-
connected hip and knee disabilities appear to have caused 
interference with employment.  As noted in the above 
decision, the veteran reports he lost more than 600 hours 
from work over a 3 year period because of the pain in his hip 
and knee.  He also claims that he was forced to retire as a 
result of his disabilities.  The RO has not addressed the 
issue of extraschedular consideration for the service-
connected issue on appeal.  

The Board is precluded from assigning an extra-schedular 
rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (19960.  Thus, a 
remand for extraschedular consideration is appropriate.  Thun 
v. Peake, 22 Vet. App.  111, (2008); Barringer v. Peake, 22 
Vet. App. 242 (2008).   

Accordingly, the case is REMANDED for the following action:

1.  Review the record and consider 
whether the claims for increased ratings 
for the left hip and left knee should be 
referred to the Director of Compensation 
and Pension Service pursuant to the 
provisions of 38 C.F.R. § 3.321(b) for 
consideration of whether extraschedular 
ratings are warranted.

2.  If the claim is denied, issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


